Affirmed and Memorandum Opinion filed April 29, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01019-CR
NO. 14-09-01022-CR
____________
 
JULIO ALVAREZ, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause Nos. 1186146 &
1186147
 

 
MEMORANDUM
OPINION
Appellant entered pleas of guilty to the offenses of intoxication
assault and failure to stop and render aid.  On November 23, 2009, the trial
court sentenced appellant to confinement for seven years in the Institutional
Division of the Texas Department of Criminal Justice for each offense. 
Appellant filed a notice of appeal.
Appellant’s appointed counsel filed a brief in which he
concludes the appeals are wholly frivolous and without merit.  The brief meets
the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex.
Crim. App.1991).  As of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel’s brief and
agree the appeals are wholly frivolous and without merit.  Further, we find no
reversible error in the record.  A discussion of the brief would add nothing to
the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Seymore.
Do Not Publish — Tex. R. App. P. 47.2(b).